Citation Nr: 0502248	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  97-23 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a chronic bowel 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from July 1950 to July 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision by the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was most recently before 
the Board in May 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a November 2003 letter the veteran's private physician 
essentially indicated that the veteran's chronic bowel 
syndrome was related to a mandatory deworming regimen that 
the veteran underwent in service in 1953 upon his return from 
Korea.  The opinion did not contain a rationale and does not 
appear to be based on a full review of the veteran's records, 
including his available service medical records.  As such, 
the Board finds that the veteran should undergo a VA 
examination for the purpose of addressing the veteran's 
contentions concerning this appeal.

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be scheduled for 
the appropriate VA examination to 
ascertain the etiology of any chronic 
bowel disorder that might be present.  In 
this regard, the examiner should be 
provided the veteran's entire claims file 
for review.  With respect to any chronic 
bowel disorder that may be present, the 
physician should offer an opinion as to 
whether it is at least as likely as not 
that such disorder is related to the 
"deworming regimen" that the veteran 
underwent in service in 1953 upon his 
return from Korea.  The examiner is 
requested to provide, if possible, a 
discussion of the anti-parasitical 
treatment likely administered to U.S. 
military personnel at that time.

2.  Following the aforementioned 
development, the issue should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




